UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-6399


UNITED STATES OF AMERICA,

             Plaintiff - Appellee,

             v.

RASHUNDRIA J. BURKES, a/k/a Roe,

             Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at
Greenville. Henry M. Herlong, Jr., Senior District Judge. (6:10-cr-00296-HMH-11)


Submitted: July 20, 2017                                          Decided: July 25, 2017


Before DUNCAN and WYNN, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Rashundria J. Burkes, Appellant Pro Se. Robert Frank Daley, Jr., Jimmie Ewing,
Stanley D. Ragsdale, Assistant United States Attorneys, Columbia, South Carolina;
Carrie Fisher Sherard, Assistant United States Attorney, Andrew Burke Moorman,
OFFICE OF THE UNITED STATES ATTORNEY, Greenville, South Carolina; Mark C.
Moore, NEXSEN PRUET, LLC, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Rashundria J. Burkes appeals the district court’s order denying her 18 U.S.C.

§ 3582(c)(2) (2012) motion for a sentence reduction. We have reviewed the record and

find no reversible error. Accordingly, we affirm for the reasons stated by the district

court. United States v. Burkes, No. 6:10-cr-00296-HMH-11 (D.S.C. Mar. 7, 2017). We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.



                                                                           AFFIRMED




                                          2